Citation Nr: 0211159	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to February 1946.

In July 1955 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denied the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran was notified of the RO's decision, and did not 
appeal.  In October 1958, the RO issued a supplemental rating 
decision in which it continued to deny the veteran's claim.  
The veteran then perfected a timely appeal, and the issue was 
certified to the Board of Veterans' Appeals (Board).  The 
Board denied the veteran's appeal in March 1959.  That 
decision was final.  

This matter is now on appeal to the Board from a June 1995 
rating decision by the RO, which determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided him a statement 
of the case (SOC).  In August 1995, the veteran perfected his 
appeal, and the issue was properly certified to the Board.  

In a decision dated in May 1997, the Board determined that 
the veteran had submitted new and material evidence to 
warrant reopening his claim for a back disability; thus, the 
Board reopened and remanded that claim.  In the remand 
portion of its decision, the Board ordered, among other 
things, that the veteran be scheduled for a VA orthopedic 
examination of his back, to include an opinion by the 
examiner as to etiology.  

After the VA examination and other development were 
completed, the RO, in a rating decision dated in January 
2000, continued to deny the veteran's claim.  The matter was 
returned to the Board and, in a decision dated in February 
2000, the Board denied the veteran's claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a joint motion 
filed by the VA General Counsel and the veteran's attorney, 
vacated the Board's decision and remanded the case to the 
Board in December 2000.  

In a December 2001 decision, the Board noted that the report 
of the November 1999 VA examination, which was considered in 
the Board's February 2000 decision, did not indicate whether 
Dr. Stewart, the VA examiner, had reviewed the file prior to 
opining as to the etiology of the veteran's back condition.  
Therefore, the Board determined that a remand was in order to 
afford Dr. Stewart an opportunity to indicate whether the 
veteran's claims folder had been reviewed.  Furthermore, the 
RO was instructed to ask Dr. Stewart to review the file 
again, including the September 2001 medical opinion of Dr. R, 
and indicate whether his previous opinion as to the etiology 
of the veteran's back disability remained the same.  

Dr. Stewart provided an addendum to his November 1999 
examination report in January 2002, a copy of which has been 
included in the claims folder.  In February 2002, the RO 
issued a supplemental statement of the case (SSOC) in which 
it continued to deny the veteran's claim of entitlement to 
service connection for residuals of a back injury.  
Therefore, the issue has been returned to the Board.  


FINDING OF FACT

The competent medical evidence of record is against a finding 
that the veteran's current low back condition is the result 
of any incident or event of active military service.


CONCLUSION OF LAW

The veteran has no current low back disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reflects 
that, on an entrance medical examination in January 1943, the 
only defect noted was as to his vision in the left eye.  
Clinical records during his active service period did not 
show any complaint, treatment, or diagnosis of a back 
disability.  On examination at discharge in February 1946, no 
complaints or findings were reported as to any service-
incurred injury, and no back defect was noted.

In June 1955, the veteran filed a claim seeking service 
connection for a low back disorder.  With his application he 
submitted a photograph of himself with his left hand 
bandaged, standing next to another soldier.  He reported that 
he had injured both his back and left hand while on the 
island of Saipan during World War II.  He asserted that he 
was placed on a work detail unloading equipment, and that, on 
the way back to his company area, the truck hauling the 
equipment slid into a ditch, throwing him off onto his back 
and left hand.  He said that this occurred at 3 a.m., and 
that he went to the dispensary and had his hand bandaged, but 
never followed up with treatment for his injuries.

The Board, at the time of its March 1959 decision, in denying 
the veteran service connection for a low back disorder, 
considered evidence which included the veteran's service 
medical records and medical statements from a number of 
health care providers, as well as statements from the 
veteran's family and friends.

In particular, the RO received a statement from AJ Manson, 
D.C., dated in May 1955.  Dr. Manson reported that he treated 
the veteran for recurrent attacks of lumbago and sciatica.  
In June 1955, the RO received a Certificate of Attending 
Physician (CAP) from John Metcalf, M.D. who stated that he 
saw the veteran in April 1955 with a complaint of back pain 
since service.  The veteran reported having fallen out of a 
loaded truck.  Dr. Metcalf's diagnosis was low back pain with 
no limitation on range of motion.  That same month, the RO 
also received a CAP from Dr. Manson, who noted that the 
veteran suffered from attacks of lumbago and sciatica with 
heavy lifting, and there was an X-ray finding of 
intervertebral protrusion.  Dr. Manson also indicated that he 
had first rendered the veteran treatment in May 1947.  A 
subsequent statement from Dr. Manson, also dated in June 
1955, noted that he had begun treating the veteran in May 
1949.  

In July 1955, the RO received a VA hospital summary, dated in 
June 1955.  It was reported that the veteran had been 
admitted complaining of intermittent back pain for the past 6 
to 7 years.  He indicated that he had been knocked off a 
truck while in service, landing on his low back and left 
hand, and suffered from a minor disability for a few days.  
The veteran further stated that, after separating from 
service and beginning hard farm work, he began to have 
difficulty with his back, with symptoms of back pain and 
numbness.  Following VA hospital treatment, the discharge 
diagnosis was chronic compression of the right L-5 nerve 
root, by extrusion of a herniated nucleus pulposus.  

Also received in July 1955 was an Army information extract 
showing that the veteran had landed on Saipan with his unit 
in February 1945; it also showed that he received medical 
treatment of an unidentified nature in March 1945.  

Lay statements were also received in July 1955, which 
included a statement from the veteran's spouse, mother, and 
brother.  The veteran's spouse reported that she first met 
the veteran in June 1949, and he had told her that he was 
having trouble with his back and was seeing Dr. Manson.  The 
veteran's mother reported that the veteran had never gone to 
a doctor until he came home from the service.  She noted that 
the veteran had written her a letter in 1945 in which he said 
that he had been thrown off a truck while on Saipan, and that 
he had hurt his back and cut his hand.  She further noted 
that his back had started to bother him when he began working 
on the family farm, but he did not go to a doctor until 1949.  
An undated statement from the veteran's brother, reflected 
that he had had no knowledge of any of the veteran's physical 
problems until 1948.

In October 1958, the RO received a statement from Hunter 
Thompson, D.C., dated in September 1958.  Dr. Thompson 
reported that he had first seen the veteran in June 1956, and 
that the veteran had a chronic low back condition with 
periodic remissions on heavy lifting.  An X-ray was reported 
as showing an L-5 disc lesion with resulting rotary lumbar 
scoliosis.  Also received was a statement from H.C. Mitchell, 
M.D., dated October 1958, in which he reported that he had 
examined the veteran in September 1958 and found him to have 
a ruptured disc.

Additional lay statements were received in October 1958.  The 
veteran's sister reported that she recalled reading the 
letter the veteran had written to their mother about his 
accident in service.  Another sister reported that she 
recalled very well the letter in question, and that, while 
the family was living in California, the veteran had 
complained of a bad back a number of times.  However, since 
he was doing fairly light work at a grocery store, she did 
not believe he had gone to see a doctor.

Also, a brother of the veteran reported that the veteran 
complained of his back bothering him, from the date he 
returned home from the service until leaving California for 
Maine in March 1947.  He also recalled their mother 
mentioning to him that the veteran had sent her a letter 
recounting his accident on Saipan.  Also, a friend reported 
that the veteran had complained that his back was bothering 
him after he returned home from the Army in February 1946.  
She also recalled reading the letter the veteran had sent to 
his mother in 1945.

Following the Board's denial of the claim, the veteran 
subsequently filed a notice of motion for reconsideration 
with the Board in September 1993.  The motion was denied in 
December 1993.  

In March 1995, the veteran filed a request with the RO to 
reopen his claim for service connection for a back disorder.  
In support of his claim, the veteran submitted a statement 
from F. James Whalen, M.D.  The physician reported that he 
had interviewed the veteran and had reviewed his medical 
records that were on file at the VARO in Togus, ME.  Dr. 
Whalen noted that the veteran had given a history of falling 
off the top of a truck onto hard coral in a ditch, following 
which he sustained a laceration of the hand and trauma to his 
low back.  He indicated that "obviously" the veteran had 
sustained some soft tissue injuries to his hip and lower 
trunk/back.  Dr. Whalen reported that the veteran had not 
received treatment during service, nor had the injuries been 
acknowledged at discharge.  The veteran's subsequent work 
history was noted, and Dr. Whalen indicated that the veteran 
had not reported incurring any traumatic injury to his back 
while farming, or at any other time, that would give rise to 
low back problems.  He also noted that the veteran had been 
consistently treated for back problems during the 1950's and 
1960's, and he further reported the veteran's medical history 
in the 1990's.  

Dr. Whalen opined that, in his medical opinion, as an 
orthopedic surgeon who often treated and operated on persons 
with back problems, the veteran's current back condition was 
the same as it was at the time of his discharge from the 
service.  Furthermore, he stated that it was at least as 
likely as not the result of his reported fall in service.  
This, Dr. Whalen stated, was the case despite the absence of 
any records of X-rays or hospitalization in service, given 
the veteran's credibility and the fact that the veteran did 
not have a history of any other injury to his back.

In July 1995, the veteran submitted a statement to the RO in 
which he reported that, when he fell off the truck while on 
Saipan during the war, he fell on his back, left hand, and 
left hip.  

In June 1997, the RO received a statement from Dr. Whalen, 
dated in May 1997, in which he noted that the veteran had 
undergone a recent left hip procedure.  The physician also 
opined that the veteran's left hip disability was related to 
his fall from a truck in service.  

That same month, the RO received medical records from B. 
Hallowell, O.D., dated from December 1996 to June 1997.  In 
particular, these records noted treatment of the veteran's 
eyes.  The RO also received medical records from Calais 
Regional Hospital, dated from June 1992 to April 1997.  These 
records noted the veteran's treatment for his left hip.

Thereafter, the RO received medical records from the VA 
Medical Center (VAMC) in Togus, dated from December 1992 to 
June 1997.  These records noted the veteran's treatment for 
spinal stenosis, chronic obstructive pulmonary disease, and 
frequent dislocations status post left hip replacement, along 
with left thumb pain and bilateral iritis.  In June 1997, the 
RO received additional VAMC Togus treatment records, some of 
which were duplicates.  These records noted treatment for his 
left hip and right shoulder.  In particular, an orthopedic 
consultation report, dated in October 1993, noted that, on 
examination, the veteran was not suffering from any 
significant back pain but did evidence pain in his left hip.  
The examiner opined that the veteran's complaints of pain 
were the result of osteoarthritis in his left hip.  

That same month, June 1997, the RO received a statement from 
Dr. Whalen, in which he noted that he was treating the 
veteran for left hip pain, and that the veteran was currently 
suffering from mild left hip subluxation.  The RO also 
received medical records from Peter Knowles, D.C., dated in 
June and July 1992.  These records noted the veteran's 
treatment for back and left hip pain.  Dr. Knowles noted that 
the veteran had suffered an accident 40 years previously, and 
had visited chiropractors over the years.

In August 1998, the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the veteran, dated that same month, 
in which he reported that he had not been able to work for 15 
years, and that his bank account had been drained as a 
result.  In addition, the veteran indicated that his left arm 
and wrist bothered him most of the time, as well as his back 
and left hip.  He noted that he had to walk with a cane or he 
would fall down.  

In May 1999, the RO received an additional statement from Dr. 
Whalen, which noted that the veteran's arthritis in his hip 
and back were consistent with a fall from an Army truck on 
Saipan during World War II.  He also indicated that there was 
no other explanation available as to why arthritis would have 
developed in the veteran's back and left hip.

In November 1999, the veteran submitted a duplicate 
photograph of himself with his left hand bandaged, standing 
next to another soldier.  The veteran reported in an 
accompanying letter that, in the photograph, all his weight 
was on his right leg, and only his left heel was touching the 
ground.  He further reported that at that time, he could not 
put any weight on his left foot because of the pain in his 
left hip.

In November 1999, Dr. Stewart examined the veteran for VA 
purposes.  The veteran reported his medical history, 
including his fall from an Army truck while on Saipan, and 
subsequent treatment for his back, left hand, and left hip 
over the ensuing years.  Dr. Stewart noted the reports of 
treatment from various medical records in the veteran's 
claims file.  His current complaints consisted of pain and 
stiffness in his low back most of the time and a temporary 
loss of strength in his legs when walking or bending down. He 
denied any numbness in his legs.  On clinical evaluation, 
there was some discomfort in the veteran's back when he 
lifted his left leg, and there was motor deficit in the lower 
extremities.  As for the left hand, there was "normal 
strength impinging", as well as digital abduction and 
adduction with no motor deficit demonstrated.

Dr. Stewart noted that a CT (computer tomography) scan of the 
veteran's back in August 1993 had revealed advanced 
multifactorial spinal stenosis at L2-L3, L3-L4, and L4-L5, 
with encroachment of the neuroforamina.  The spinal canal was 
noted as being better preserved at L5-S1, although there was 
also some narrowing of the neural foramen.  It was also noted 
that there was marked hypertrophic osteophyte formation at 
multiple levels involving the entire lumbar spine.  The 
neuroforamina were narrowed bilaterally at L2, L3, and L4, 
greater on the right than on the left.  The examiner's 
diagnostic impression included spinal stenosis secondary to 
multilevel hypertrophic spondylosis, with foraminal 
encroachment.

In commenting on the etiology of the claimed disability, Dr. 
Stewart noted that no connection could be established between 
the veteran's current back disorder and his military service.  
Dr. Stewart further opined that the changes to the lumbar 
spine were diffuse, and not caused by a single accident. 

The RO received a statement from Dr. R dated in September 
2001.  The veteran reported a history of falling from a truck 
in service landing on his left hip, back, and left hand.  He 
further reported that there was immediate pain in his hip and 
back, and indicated difficulty bearing weight.  The veteran 
showed Dr. R a picture of himself "bearing all his weight on 
his right leg and his left foot slightly turned inwards and 
not bearing any weight."  The veteran told Dr. R that after 
service he had continued to have back pain but that it did 
not bother him much until he returned to Maine and began 
farming.  According to the veteran, "he would go to bend 
over to pick up something, on the ground, and would get 
sudden pain in his back and fall to his knees."  

Dr. R noted the results of an examination in 1955, which 
indicated that the veteran ambulated with a cane in his right 
hand.  He was able to perform heel and toe walking, but only 
while holding onto something.  He had decreased knee jerk on 
the left and his straight leg raise was to 30 degrees on the 
left.  Dr. R further noted the results of an August 1993 CT 
scan of the veteran's lumbar spine, which revealed advanced 
spinal stenosis at L2-3, L3-4 and L4-5 with encroachment on 
the neural foramina.  

The physical examination conducted by Dr. R revealed great 
difficulty walking and a significant limp on the left.  In 
the erect position, there was some scoliosis of the spine to 
the right.  The veteran had limited motion and his straight 
leg raise was positive at 40 degrees on the left.  His left 
knee jerk was decreased.  Dr. R opined as follows:

The VA surgeon considered that his multiple levels of 
spinal stenosis are not consistent with an injury that 
remote.  However, it is well known that injury to a 
single disc can be associated, over the years, with 
degenerative changes and spinal stenosis of other 
levels.  The history is very specific.  He fell, he had 
back and hip pain, and he had difficulty with his back 
and his hip continually, there after.  I think that 
strong case can be made that these two injuries are 
related to the original fall.  

Pursuant to the remand by the Court and the subsequent remand 
by the Board, the RO requested an additional review of the 
case by Dr. Stewart.  In January 2002, that physician added 
an addendum to the report of his November 1999 examination of 
the veteran.  Dr. Stewart indicated that he had reviewed the 
veteran's file prior to the November 1999 examination.  He 
also noted that he reviewed the claims folder again, 
including the opinion of Dr. R.  Dr. Stewart stated that 
reviewing the matter for a second time "does not cause me to 
reverse or alter my impressions."  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  The veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, in a 
letter dated January 28, 2002, the RO informed the veteran 
(with a copy to his attorney) of the provisions of the VCAA, 
and advised that he should submit any additional evidence 
which might support his claim.  He was also informed that the 
RO had requested an additional opinion from Dr. Stewart, 
following consideration of Dr. R's September 2001 opinion.  
See Quartuccio v. Principi, 16 Vet. App, 183, 187 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

Moreover, in the SSOC provided in March 2002, the RO set out 
the detailed language of the current regulations, as amended 
pursuant to the VCAA.  Although the veteran's attorney 
subsequently wrote the RO to assert that the SSOC did not 
mention that certain outpatient records had been obtained and 
reviewed, the RO clarified, in a May 2002 letter, that the 
identified records had, indeed, been considered, under the 
name of the VAMC of which the outpatient facility is a 
satellite clinic.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

That a condition or injury occurred in service alone is not 
enough; there must be current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Board initially notes that we have no reason to doubt the 
veteran's assertion that he fell from a truck on the island 
of Saipan in 1945, or, indeed, that he did sustain an injury 
to his back as a result of that fall.  The overriding 
question at this time is whether the veteran suffered a 
chronic, or permanent, disability of the back as a result of 
that fall, and whether his injury in service can be related 
to his current complaints of back pain.  The evidence 
reflects that there were no documented complaints of back 
pain, or a report of a back injury, during the veteran's 
active service.  

The first documented medical treatment for back pain did not 
occur until after the veteran moved to Maine and began to 
work on a farm.  He was diagnosed with a herniated disc at 
L5-S1 by Dr. Manson, and there is a question as to whether 
the veteran was treated beginning in May 1947 or May 1949.  
In any event, Dr. Manson did not relate the veteran's 
herniated disc to service, nor did subsequent doctors and 
chiropractors that treated the veteran during the 1950's.  

Following a Report of Treatment in September 1958, the 
medical evidence reflects that the veteran was next treated 
in June 1992 at Calais Regional Hospital, for sciatica of the 
left leg and hip.  There was not a medical finding indicative 
of a herniated disc at that time, nor has there been since 
then.  Furthermore, the first documented medical evidence of 
arthritic changes in the veteran's lumbar spine was in 1992, 
46 years following his separation from active service.

In November 1999, Dr. Stewart diagnosed the veteran with 
spinal stenosis secondary to hypertrophic spondylosis, 
multilevel, with foraminal encroachment.  Dr. Stewart opined 
that there was no connection between the veteran's claimed 
back disability and any injury he suffered in service.  He 
expressed the opinion that the changes in the veteran's 
lumbar spine were diffuse, and had not been caused by a 
single accident.  In January 2002, when asked to confirm that 
he had reviewed the veteran's records in conjunction with the 
1999 examination, Dr. Stewart expressly indicated that his 
examination findings and medical opinion were based upon 
examination and review of the veteran's claims folder.  He 
also indicated review of Dr. R's report, and concluded that 
such did not cause him to alter or reverse his opinion as 
stated in November 1999.  

The Board has taken into consideration Dr. Whalen's 
conclusions as to the nature and etiology of the veteran's 
arthritic changes in his lumbar spine.  We are cognizant that 
his medical conclusion was based upon the veteran's history, 
and, as he reported, the lack of any other explanation 
available as to why arthritis would have developed in the 
veteran's back.  In addition, the Board has considered the 
opinion of Dr. R, whose conclusions were based upon the 
veteran's reported history and a photograph taken of him in 
service "bearing all his weight on his right leg and his 
left foot slightly turned inwards and not bearing any 
weight."  

In the present case, neither Dr. Whalen nor Dr. R indicated 
complete review of the veteran's claims folder.  Instead, 
their opinions appear to have been based upon the veteran's 
reported history and a photograph.  The Court has indicated 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board has also considered the supportive statements of 
the veteran's family and friends, as well as his own 
contentions regarding his back disorder.  Although each of 
the statements reflects knowledge of an injury in service, 
there is no consistency regarding how long after service the 
veteran began to complain of back pain.  The veteran's mother 
stated that his back did not begin bothering him until after 
he began working on the family farm.  The veteran's brother 
indicated he had no knowledge of the veteran's back pain 
until 1948, two years after service.  Other friends and 
family stated that the veteran's pain had been continuous 
from the time of discharge.

While a lay person is competent to describe symptoms, he or 
she is not competent to offer evidence that requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Voerth v. West, 13 Vet. App. 117, 120 (1999), 
citing Espiritu, supra; Routen v. Brown, 10 Vet. App. 183, 
186 (1997)("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  As such, these opinions do not 
constitute competent medical evidence.  

Therefore, and for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against the 
claim and, accordingly, the veteran is not entitled to the 
benefit of the doubt.  The competent evidence of record does 
not rise to the level of equipoise to indicate that the 
veteran's current back disability is the result of his injury 
in service.  


ORDER

Service connection for residuals of a back injury is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

